Case: 18-30349    Document: 00514887707     Page: 1   Date Filed: 03/26/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                      FILED
                                                                March 26, 2019
                                  No. 18-30349
                                                                    Lyle W. Cayce
                                                                         Clerk
ANA CHRISTINE SHELTON, in her capacity as both the Natural Tutrix of
the minor children S.A. and T.A. and the Independent Administratrix of the
Succession of Nelson Arce, deceased,

             Plaintiff - Appellant

v.

LOUISIANA STATE; LOUISIANA DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS; JOSEPH LOPINTO, in his official capacity as the
Sheriff of Jefferson Parish,

             Defendants - Appellees




                 Appeal from the United States District Court
                    for the Eastern District of Louisiana


Before HIGGINBOTHAM, SMITH, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Ana Christine Shelton appeals the denial of attorneys’ fees in her suit
under the Americans with Disabilities Act. The district court held that Shelton
is not entitled to fees because she recovered only nominal damages. We vacate
the fee order and remand for the district court to reconsider whether special
circumstances justify the denial of attorneys’ fees in this case.
    Case: 18-30349     Document: 00514887707         Page: 2     Date Filed: 03/26/2019



                                    No. 18-30349
                                           I.
      This suit was originally brought by Nelson Arce, a deaf man on probation
in Louisiana. According to the complaint, Arce had limited proficiency in
written English and communicated primarily in American Sign Language
(ASL). Arce’s probation officer allegedly refused to provide a qualified ASL
interpreter during their meetings and failed to explain the terms of probation
in ASL. Arce alleged that he unintentionally violated his probation because he
did not understand his probation conditions. As a result of this probation
violation, Arce was sentenced to 90 days imprisonment in the Jefferson Parish
Correctional Center (JPCC). The JPCC allegedly failed to accommodate Arce’s
disability in multiple respects, including failing to interpret into ASL the
Inmate Handbook detailing the jail’s rules and regulations. After Arce was
released, his probation officer again refused to provide a certified ASL
interpreter during probation meetings.
      Arce sued the State of Louisiana and Jefferson Parish Sheriff Joseph
Lopinto under the Americans with Disabilities Act (ADA) and the
Rehabilitation Act, alleging that he suffered discrimination while on probation
and while incarcerated at the Jefferson Parish jail because the defendants
failed to provide auxiliary aids necessary to ensure effective communication. 1
Arce requested compensatory damages as well as declaratory and injunctive
relief. In October 2016, Arce moved for a preliminary injunction against the
State of Louisiana requiring that it provide a certified ASL interpreter during
his probation meetings. The parties then reached an agreement that the
Louisiana Department of Public Safety and Corrections would provide Arce
with an ASL interpreter during all future meetings with his probation officer.




      1     Arce also sued other state and parish entities who are not appellees here.
                                           2
    Case: 18-30349    Document: 00514887707     Page: 3   Date Filed: 03/26/2019



                                 No. 18-30349
Accordingly, the district court dismissed the motion for a preliminary
injunction as moot.
      Arce passed away on May 9, 2017. Shelton—the administrator of Arce’s
estate and the mother of his children—was substituted as plaintiff. In light of
Arce’s death, the district court dismissed the claims for injunctive relief for
lack of standing. Settlement negotiations were unsuccessful, and the parties
proceeded to a jury trial. The jury found that both the State of Louisiana and
Sheriff Lopinto discriminated against Arce in violation of the ADA, and that
the discrimination was intentional. But the jury also found that Shelton did
not prove that the discrimination caused injury to Arce. As a result, Shelton
received no compensatory damages. The district court entered judgment in
favor of Shelton and against Louisiana and Sheriff Lopinto, and awarded $1 in
nominal damages as to each defendant.
      Shelton then moved for an award of attorneys’ fees and costs. The district
court recognized that Shelton is a prevailing party but held that “special
circumstances justify the denial of attorney’s fees” because Shelton sought
primarily monetary relief and received only nominal damages. Shelton timely
appealed.
                                       II.
      Under the ADA, a court “may allow the prevailing party . . . a reasonable
attorney’s fee, including litigation expenses, and costs.” 42 U.S.C. § 12205. A
district court’s denial of attorneys’ fees is reviewed for abuse of discretion.
Sanchez v. City of Austin, 774 F.3d 873, 878 (5th Cir. 2014). “Factual
determinations underlying the denial of fees are reviewed for clear error; legal
conclusions . . . are reviewed de novo.” Grisham v. City of Fort Worth, Tex., 837
F.3d 564, 568 (5th Cir. 2016).
      The ADA’s fee-shifting provision is interpreted under the same legal
standard as the similar provision in 42 U.S.C. § 1988. See No Barriers, Inc. v.
                                       3
    Case: 18-30349     Document: 00514887707         Page: 4   Date Filed: 03/26/2019



                                  No. 18-30349
Brinker Chili’s Texas, Inc., 262 F.3d 496, 498 (5th Cir. 2001). Thus, a prevailing
plaintiff in an ADA case “should ordinarily recover an attorney’s fee unless
special circumstances would render such an award unjust.” Lefemine v.
Wideman, 568 U.S. 1, 5 (2012) (quoting Hensley v. Eckerhart, 461 U.S. 424, 429
(1983)). “We have held that given the strong policy behind § 1988 of awarding
fees to prevailing plaintiffs, defendants must make an extremely strong
showing of special circumstances to avoid paying attorneys’ fees and that the
discretion to deny § 1988 fees is extremely narrow.” Pruett v. Harris County
Bail Bond Bd., 499 F.3d 403, 417 (5th Cir. 2007) (quotations omitted). “A
district court abuses this discretion if it applies an erroneous interpretation of
special circumstances to justify denial of fees to an otherwise prevailing party.”
Grisham, 837 F.3d at 567–68 (quotation omitted).
                                        III.
      The district court held that special circumstances justify the denial of
attorneys’ fees to Shelton under Farrar v. Hobby, 506 U.S. 103 (1992). In
Farrar, the Supreme Court explained that, “[i]n some circumstances, even a
plaintiff who formally ‘prevails’ under § 1988 should receive no attorney’s fees
at all.” Id. at 115. “When a plaintiff recovers only nominal damages because of
his failure to prove an essential element of his claim for monetary relief, the
only reasonable fee is usually no fee at all.” Id.
      Shelton asserts that this case is not a “Farrar circumstance” because her
primary objective was not to obtain monetary relief but rather to gain
recognition of Arce’s rights and to ensure that other deaf individuals do not
suffer the same discrimination. She further contends that the district court
erroneously treated Farrar as a categorical bar on attorneys’ fees instead of
considering whether this is an “unusual case” where fees are appropriate. We
address each argument in turn.


                                         4
    Case: 18-30349    Document: 00514887707      Page: 5   Date Filed: 03/26/2019



                                 No. 18-30349
                                       A.
      The district court correctly determined that Farrar provides the relevant
legal framework in this case. Shelton sought compensatory damages but failed
to convince the jury that Arce suffered injury because of the defendants’
discrimination. See id. Moreover, Shelton obtained no judicial relief beyond
nominal damages. This suit is therefore distinguishable from instances where
we found Farrar inapplicable because the plaintiffs sought and successfully
obtained equitable relief. See Grisham, 837 F.3d at 569; Sanchez, 774 F.3d at
882; Riley v. City of Jackson, Miss., 99 F.3d 757, 760 (5th Cir. 1996).
      That the complaint initially requested injunctive and declaratory relief
is not determinative. We noted in Grisham “that the Farrar circumstance of
nominal but no compensatory damages only justifies a complete denial of fees
when monetary relief is the primary objective of a lawsuit.” 837 F.3d at 569.
But Grisham did not hold that merely seeking injunctive relief entitles a
plaintiff to attorneys’ fees. Rather, the court explained that Grisham “obtained
the relief he sought: nominal damages in recognition that his rights were
violated and injunctive relief prohibiting the City from violating his rights
again.” Id.; see also Riley, 99 F.3d at 760 (observing that the appellants “were,
for the most part, successful in obtaining the relief they sought”).
      We do not question the sincerity of Shelton’s desire to vindicate the
rights of Arce and other deaf individuals through this lawsuit. But a plaintiff’s
subjective motivation in pursuing civil rights litigation is not the relevant
consideration. As the Supreme Court has explained, “focusing on the subjective
importance of an issue to the litigants” raises “a question which is almost
impossible to answer” and “is wholly irrelevant to the purposes behind the fee
shifting provisions.” Tex. State Teachers Ass’n v. Garland Indep. School Dist.,
489 U.S. 782, 791 (1989). We agree with the Fourth Circuit that “Farrar simply
requires courts to consider the relief that was sought by the plaintiff, not the
                                        5
    Case: 18-30349     Document: 00514887707     Page: 6   Date Filed: 03/26/2019



                                  No. 18-30349
relief that was most important to the plaintiff.” Mercer v. Duke Univ., 401 F.3d
199, 205 (4th Cir. 2005). For this reason, we decline to consider the course of
settlement negotiations to attempt to discern what goals Shelton most hoped
to achieve in this case.
      In sum, Shelton sought compensatory damages and “recover[ed] only
nominal damages because of [her] failure to prove an essential element of [her]
claim for monetary relief.” Farrar, 506 U.S. at 115. Because she obtained no
other judicial relief, Farrar counsels that denial of attorneys’ fees may be
appropriate.
                                       B.
      Farrar does not mandate the denial of fees in every case where the
plaintiff seeks monetary relief and recovers only nominal damages. The
Supreme Court instead explained that, in such cases, “the only reasonable fee
is usually no fee at all.” Id. (emphasis added). Shelton argues that this is an
unusual case justifying a fee award because the litigation secured an ASL
interpreter for Arce, achieved recognition of the rights of deaf probationers and
prisoners to disability accommodations, deterred future ADA violations, and
prompted necessary reforms in the defendants’ policies toward deaf
individuals. She asserts that, “[a]t every stage in this litigation, Louisiana and
[the] Sheriff argued vigorously that interpreters were not necessary for
effective communication with Nelson Arce,” and the jury’s liability finding put
the defendants “‘on notice’ that reforms were needed.”
      We have explained that “[e]ven nominal damages can support an award
of attorneys’ fees” if the litigation “achieved a compensable goal.” Hopwood v.
Texas, 236 F.3d 256, 278 (5th Cir. 2000) (Hopwood III); see also Riley, 99 F.3d
at 760 (observing that “nominal relief does not necessarily a nominal victory
make”) (quoting Farrar, 506 U.S. at 121 (O’Connor, J., concurring)); cf. Farrar,
506 U.S. at 114 (noting that the “litigation accomplished little beyond giving
                                        6
     Case: 18-30349        Document: 00514887707          Page: 7     Date Filed: 03/26/2019



                                        No. 18-30349
petitioners ‘the moral satisfaction of knowing that a federal court concluded
that [their] rights had been violated’ in some unspecified way”) (quoting Hewitt
v. Helms, 482 U.S. 755, 762 (1987)). 2
       For instance, we affirmed an award of attorneys’ fees in Hopwood III
even though the plaintiffs “achieved no specific injunctive or monetary relief”
because the litigation resulted in a significant legal victory invalidating racial
preferences in public higher education admissions in Texas, “a benefit that
inures to all future applicants to the [University of Texas] Law School, at least
those who advocate a race-blind system.” 236 F.3d at 278; see also Hopwood v.
Texas, 999 F. Supp. 872, 916 (W.D. Tex. 1998) (explaining that “the plaintiffs
attained extraordinary success in the appellate courts” on their legal
arguments challenging affirmative action but did not succeed in establishing
“that they were denied admission because of the law school’s affirmative action
program”). 3 We emphasized that “Section 1988 ‘is a tool that ensures the
vindication of important rights, even when large sums of money are not at
stake, by making attorney’s fees available under a private attorney general
theory.’” Hopwood III, 236 F.3d at 278 (quoting Farrar, 506 U.S. at 121
(O’Connor, J., concurring)).
       We have also repeatedly considered the likely deterrent effect of a jury
verdict in determining whether attorneys’ fees are warranted in nominal



       2        Our cases have incorporated insights from Justice O’Connor’s Farrar
concurrence. Justice O’Connor explained that courts should consider not only “[t]he difference
between the amount recovered and the damages sought” but also “the significance of the legal
issue on which the plaintiff claims to have prevailed” and whether the litigation
“accomplished some public goal other than occupying the time and energy of counsel, court,
and client.” Farrar, 506 U.S. at 121–22. We have not adopted Justice O’Connor’s concurrence
as circuit law, but district courts may consider these factors if they are helpful in structuring
the fee analysis.
        3       The district court in Hopwood also granted a permanent injunction barring the
use of racial preferences in admissions. 236 F.3d at 276. But this court reversed the injunction
in the same opinion affirming the grant of attorneys’ fees. Id.
                                               7
    Case: 18-30349     Document: 00514887707     Page: 8   Date Filed: 03/26/2019



                                  No. 18-30349
damages cases. See Picou v. City of Jackson, Miss., 91 F. App’x 340, 342 (5th
Cir. 2004) (affirming a fee award after “the district court found that Picou had
achieved a compensable goal, she established discrimination based on sex,
which should serve as a deterrent to the Jackson Police Department in the
future”); Guerrero v. Torres, 208 F.3d 1006, 2000 WL 177895, at *2 (5th Cir.
2000) (Table) (holding that attorneys’ fees were appropriate because the
“verdict sent a message to Torres and to the Texas Prison System that the
unjustified use of force, even when a prisoner is not severely injured, is
intolerable in a civilized society”); Hidden Oaks Ltd. v. City of Austin, 138 F.3d
1036, 1052–53 (5th Cir. 1998) (explaining that the plaintiff’s “victory produced
no ‘public benefit’ justifying an award of fees,” where the violation “found by
the jury was peculiar to Hidden Oaks, not general in the sense that the City
would be forced to change its dealings with other landowners as a result”).
      The district court declined to consider Shelton’s argument that this
lawsuit achieved a compensable public purpose, and instead confined its
analysis to Shelton’s success in obtaining “judicially sanctioned relief” within
the meaning of Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health
& Human Res., 532 U.S. 598 (2001). In Buckhannon, the Supreme Court held
that a plaintiff cannot qualify as a “prevailing party” without a “judicially
sanctioned change in the legal relationship of the parties.” Id. at 605. Yet we
have been clear that “[t]he two inquiries—prevailing-party status and special
circumstances—are distinct.” Sanchez, 774 F.3d at 881. “Buckhannon only
addressed the manner in which a district court determines the prevailing
party” and “[w]e therefore continue to be bound by our precedent” as to special
circumstances. Romain v. Walters, 856 F.3d 402, 407 (5th Cir. 2017).
      Shelton is indisputably a prevailing party. See Farrar, 506 U.S. at 112.
Buckhannon does not undermine our caselaw holding that a plaintiff may
achieve a compensable goal despite receiving only nominal damages. As the
                                        8
     Case: 18-30349       Document: 00514887707         Page: 9     Date Filed: 03/26/2019



                                       No. 18-30349
district court underscored, however, “the determination of fees ‘should not
result in a second major litigation.’” Fox v. Vice, 563 U.S. 826, 838 (2011)
(quoting Hensley, 461 U.S. at 437). Our decisions affirming fee awards have
focused on the plaintiff’s accomplishments within the litigation itself, such as
the deterrent value of a jury verdict or the significance of a new legal precedent.
See Picou, 91 F. App’x at 342; Hopwood III, 236 F.3d at 278; Guerrero, 208 F.3d
1006; Hidden Oaks Ltd., 138 F.3d at 1052–53. A district court can evaluate
such achievements based on its own knowledge of the case. 4
                                             C.
       Although Farrar is not a categorical bar on fees, we reiterate the
Supreme Court’s guidance that “[a] plaintiff who seeks compensatory damages
but receives no more than nominal damages is often” entitled to “no attorney’s
fees at all.” Farrar, 506 U.S. at 115. In cases where fees are warranted, a
district court should consider the plaintiff’s limited success in calculating its
fee award. See Hensley, 461 U.S. at 436; see also Hopwood III, 236 F.3d at 278
(noting that “the district court properly accounted for the Plaintiffs’ lack of
success in obtaining monetary and other direct relief by reducing their
attorneys’ submitted hourly totals”). Because the district court is in the best
position to determine whether this lawsuit achieved a compensable public goal
justifying a fee award, we remand for reconsideration of Shelton’s motion for
attorneys’ fees in line with the caselaw discussed above. We express no opinion
as to the propriety of awarding fees in this case.
                                             IV.
       We VACATE the district court’s fee order and REMAND for further
proceedings consistent with this opinion.


       4       Consistent with these cases, district courts assessing whether to award fees to
a plaintiff who recovers only nominal damages need not consider disputed evidence that the
defendants voluntarily changed their conduct in response to litigation.
                                              9